 


110 HCON 245 IH: Commending the National Renewable Energy Laboratory for its work of promoting energy efficiency for 30.
U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 245 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2007 
Mr. Perlmutter (for himself, Ms. DeGette, Mr. Udall of Colorado, and Mr. Salazar) submitted the following concurrent resolution; which was referred to the Committee on Science and Technology 
 
CONCURRENT RESOLUTION 
Commending the National Renewable Energy Laboratory for its work of promoting energy efficiency for 30. 
 
 
Whereas, in 1977, the Solar Energy Research Institute opened and was designated a National Laboratory of the United States Department of Energy; 
Whereas, in September 1991, President George H.W. Bush changed the institute’s name to the National Renewable Energy Laboratory (NREL); 
Whereas the NREL is the principle research laboratory for the United States Department of Energy’s Office of Energy Efficiency and Renewable Energy and also provides research expertise for the Office of Science and the Office of Electricity Delivery and Energy Reliability; 
Whereas the NREL is the Nation's, and the world’s, preeminent laboratory for renewable energy and energy efficiency research and development; 
Whereas renewable energy and energy efficiency technologies are key to creating a clean energy future for not only the United States, but the world; 
Whereas the NREL's focused research and development capabilities are positioned to advance national energy goals by developing innovations to change the way we power our homes and businesses, and fuel our cars; 
Whereas the NREL has worked vigorously through research and development to develop wind energy resulting in innovative designs, larger turbines, and increased efficiencies leading to dramatic reductions in energy costs; 
Whereas the NREL has also developed hydrogen energy scenarios that could be used to power the future and develop hydrogen infrastructure and delivery systems; and 
Whereas the NREL has developed biomass research technology, which provides biomass industries with rapid analytical tools for making the highest value applications of biomass or analyzing biomass: Now, therefore, be it  
 
That Congress— 
(1)commends the National Renewable Energy Laboratory for its work of promoting energy efficiency for 30 years and seeking other avenues of energy independence because it enhances our national security, sustains our environment and creates jobs; 
(2)recognizes the achievements of the scientists and employees of the NREL and their exemplary service to the United States for 30 years; and 
(3)directs the Clerk of the House to transmit a copy of this resolution to the NREL for appropriate display. 
 
